Citation Nr: 1814448	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-39 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for extensive ligamentous and meniscal damage of the left knee.

2.  Entitlement to a rating in excess of 20 percent for status post reconstruction of the anterior cruciate ligament of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1975 to April 1977.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a February 2011 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2017, the Veteran testified at a Board hearing.  The transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination in June 2016 for his bilateral knee disorders.  At the hearing in October 2017, the Veteran testified that his symptoms have increased since his last VA examination.  Based on the contention that his bilateral knee disability worsened, a new VA examination is warranted to determine the current severity of the Veteran's bilateral knee disorder.      

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding treatment records with the claims file to the extent possible.

2.  Schedule the Veteran for a VA medical examination to determine the current extent and severity of symptoms associated with the service-connected bilateral knee disabilities.  The electronic claims file should be made available to the examiner, and the examiner is requested to review the claims file and indicate that such was accomplished in the examination report.

All necessary testing should be conducted.  In particular, the examination must include tests of all applicable ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must also provide an assessment of the Veteran's functional limitations due to his right and left knees, as they may relate to his ability to function in a work setting and to perform work tasks.  A complete rationale should be given for all opinions and conclusions rendered.

3.  Readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant and his representative the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
G. A. WASIK  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




